941 F.2d 1207
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Joseph B. SHUMATE, Jr., Plaintiff-Appellant,v.Roy V. CREASY, Defendant-Appellee.
No. 89-2848.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 3, 1991.Decided Aug. 23, 1991.

Appeal from the United States District Court for the Western District of Virginia, at Roanoke.   Glen M. Williams, Senior District Judge.  (CA-89-153-R)
Joseph B. SHUMATE, Jr., appellant pro se.
Phillip C. Stone, William Entenmann Shmidheiser, III, Wharton, Aldhizer & Weaver, Harrisonburg, Va., for appellee.
W.D.Va.
AFFIRMED.
Before PHILLIPS and WILKINS, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Joseph B. Shumate, Jr., appeals from the district court's order granting summary judgment to the trustee in bankruptcy for Coleman Furniture Company.   Our review of the record and the district court's opinion discloses that this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Shumate v. Creasy, CA89-153-R (W.D.Va. Oct. 27, 1989).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.